Citation Nr: 1442553	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for a back and neck condition and for a stomach condition.  The case has since been transferred to the Montgomery, Alabama VARO.

In June 2011, the Veteran testified before the Board at a hearing held via videoconference.  The Board subsequently remanded this case in October 2011.  In July 2012, the Appeals Management Center (AMC) in Washington, DC granted service connection for a peptic ulcer, thus resolving the stomach issue on appeal.  

A review of the claims file reflects that the Veteran furnished an unsigned Freedom of Information Act (FOIA) request to the Board in January 2013.  In February 2013, the Board's FOIA/Privacy Act officer responded and informed him that the request could not be completed because of the absence of a proper signature and informed him of how to provide a proper request.  The Veteran has not responded to this in any way, including via the representative's November 2013 Appellate Brief.  The Board accordingly finds that there is no current FOIA request from the Veteran pending before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the need for an additional remand, but such need is apparent in light of Board remand requests that were not entirely fulfilled by the AMC, and the inadequacy of several VA examination opinions.

First, the Board requested the AOJ take actions to obtain VA medical records from facilities in Mobile, Alabama; Biloxi, Mississippi; and several Boston, Massachusetts-area facilities (e.g., West Roxbury, Jamaica Plains).  A review of the claims file shows that the Mobile and Biloxi records have been obtained, but there is no indication in either the August 2012 Supplemental Statement of the Case or elsewhere in the record that the Boston-area records were obtained.  Particularly given that the Veteran discussed the historical importance of this treatment during his November 2011 VA examination, the Board feels strongly that efforts need to be made to obtain these records so as to establish a full picture of the complaints/treatment history of the back and neck disabilities.  

Second, in a November 2011 statement received after the Board's remand, the Veteran requested that VA obtain records from multiple VA facilities, including the Pensacola, Florida Joint Ambulatory Care Center (JACC).  It does not appear that the claims file currently contains any records of treatment from that facility, so efforts should be made to obtain such records.

Third, there are concerns with the November 2011 VA examination opinions.  As to the back, the opinion is confusing: the examiner noted lumbar strain that on the one hand was resolved with no objective residual but also at least as likely as not related to service, as well as degenerative joint disease of the lumbar spine that was not related to service.  It is unclear when the lumbar strain resolved, and further clarification would be helpful in this regard.  See McClain v. Nicholson, 21 Vet App 319 (2007).  Similarly, the VA examiner found the neck disorder to be unrelated to service because of the lack of in-service documentation and the lapse of time between service and a diagnosis, but the probative value of this opinion is called into question in light of the Veteran's report of post-service treatment at the West Roxbury VA facility.  A further opinion is needed once sufficient efforts are made to obtain the West Roxbury VA records.

Finally, during the November 2011 VA examination, the Veteran reported prior chiropractic treatment for his back.  He should be contacted and requested to provide signed release forms for that and any other private treatment, so that VA can request corresponding records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter and informed of the importance of signing release forms for all relevant post-service private treatment, including chiropractic treatment, for the claimed neck and back disorders.  

2.  Requests should then be made for any private treatment for which the Veteran has furnished signed release forms, as well as all records since service from VA facilities in the Boston area (e.g., Jamaica Plain, West Roxbury) and Pensacola, and any records from the Mobile and Biloxi facilities dated since October 2011.  All records received by the RO must be added to the claims file.  If such records are unavailable, this fact must be documented in the claims file.

3.  Then, the Veteran must be afforded a VA spine examination, with an examiner who has reviewed the entire claims file (including Virtual VA and VBMS records).  Based upon the examination, the symptom history provided by the Veteran, and the claims file review, the examiner must list all back and neck disorders diagnosed since receipt of the September 2006 claim (even if now resolved) and provide an opinion for each diagnosed disorder whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  Then, the Veteran's claims must be readjudicated.  If the determination of either claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



